TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00141-CV



Blackmon-Mooring Steamatic, Inc., Appellant

 
v.


Paula J. Wood, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT 
NO. GN300672, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




O R D E R


PER CURIAM

	On March 24, 2004, appellant Blackmon-Mooring Steamatic, Inc. filed a motion for
reconsideration of emergency motion to stay.  This Court originally overruled appellant's emergency
motion for stay on March 18, 2004.  Appellant seeks a stay of a trial in the district court set for April
12, 2004 pending its interlocutory appeal of an arbitration issue.  
	The Court has thoroughly considered appellant's motion to reconsider and it is
overruled.
	It is ordered March 26, 2004.

Before Chief Justice Law, Justices Kidd and B. A. Smith